Citation Nr: 0533384	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  00-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis with 
jaundice.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence was not submitted to reopen a previously 
denied claim of entitlement to service connection for 
hepatitis with yellow jaundice.  On appeal, in October 2001, 
the Board reopened the claim and remanded the reopened claim 
for further evidentiary development and compliance with 
certain due process requirements.  The remand directives 
having been completed, the matter is again before the Board 
for appellate review. 

In July 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, sitting in Washington, D.C.  In July 2000, he 
testified in person before an RO Decision Review Officer.  
The hearing transcripts are of record.


FINDING OF FACT

The record does not reflect a contemporaneous diagnosis or 
other competent medical evidence of present manifestation of 
hepatitis.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis with 
jaundice are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Hepatitis with Jaundice

The veteran's basic contention is that service connection is 
warranted because he was treated for hepatitis during active 
duty, and that he currently has the same disease.  See 
various written statements of the veteran; Board hearing 
transcript.  Having reviewed the entire record, the Board 
concedes that service medical records, which include those 
from Fort Carson, Colorado, medical facility dated in 1967-
68, reflect treatment for hepatitis and jaundice.  Thus, one 
criterion for service connection - in-service injury or 
incident associated with the disease or disorder for which 
service connection is being sought - appears to be met.  
38 C.F.R. § 3.303 (2005). 

A successful service connection claim also requires evidence 
on two other criteria.  One is a current diagnosis or other 
competent evidence of current manifestation of the disease or 
disorder for which service connection is desired.  See 
38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997) (38 U.S.C.A. 
§§ 1110 and 1131 require that a present disability be 
manifested for service connection).  The other is competent 
evidence of an etiological, or cause-effect, link between the 
currently manifested disability and pertinent in-service 
injury or event.    38 C.F.R. § 3.303.  As to these two 
criteria, in general, the evidence must be in the form of a 
report or opinion by a doctor or other medical professional, 
who, by virtue of appropriate education, training, and/or 
experience, is qualified to render a diagnosis and to 
determine whether an etiological link exists.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons; however, lay evidence is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.).  Thus, 
while the Board acknowledges the veteran's belief that he now 
has hepatitis and that it is directly related to in-service 
treatment therefor, the Board requires medical evidence as to 
these two criteria.

In this case, the more important of the two criteria is 
evidence of present manifestation of hepatitis, not shown in 
the record.  Indeed, even unfavorable rating actions issued 
well before the Board's October 2001 decision that reopened 
the claim had been based primarily on the lack of 
contemporaneous, definite medical determination that the 
veteran has active hepatitis.  The Board's decision to reopen 
the claim in October 2001 was based largely upon medical 
evidence dated in the early 1990s associated with the 
veteran's Social Security Administration (SSA) disability 
compensation benefits claim that appeared to reflect 
manifestation of hepatitis; while this evidence was deemed 
sufficient for the purposes of reopening the claim, at this 
time, well over a decade later, the Board does require more 
contemporaneous evidence of manifestation.  The most current, 
definite medical determination on the issue of present 
manifestation appears to be the report of the April 2004 VA 
compensation and pension (general medical) examination, which 
apparently included hepatitis screening, and it provides that 
there is no clinical evidence of current, active hepatitis.  
Even records dated more than five years ago do not reflect a 
definite diagnosis.  See, e.g., November 2000 C&P medical 
examination report, which reflects contemporaneous 
performance of a liver function test and hepatitis screening 
and consideration of prior hepatitis test results, all of 
which had yielded normal results; the diagnosis was history 
of possible hepatitis based on service medical records.     

With the record lacking competent, reliable clinical evidence 
as to current manifestation of hepatitis, the Board need not 
discuss whether etiological link has been demonstrated.  

Based upon the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim.  
Thus, it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a September 2003 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim.  The unfavorable rating decision from which 
this appeal arises, the Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) notified the veteran that the key 
missing evidence is present manifestation of hepatitis; these 
items addressed the apparently acute or transitory nature of 
hepatitis noted in service, presumably based on lack of 
definite diagnosis thereof during the appeal period, and as 
well, the lack of clinical notation as to active hepatitis 
upon separation.  (See March 1968 separation medical 
examination report, which does not include any notation as to 
hepatitis or liver abnormality.)  Also, the September 2003 
letter explained that, if the veteran provides information 
about the sources of evidence or information pertinent to the 
claim, particularly medical records showing current diagnosis 
of hepatitis and treatment therefor, then VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The veteran also was notified that, 
notwithstanding VA's duty to assist, he ultimately bears the 
burden to ensure adequate substantiation of his claim.  

In March 2005, the RO sent the veteran a letter substantially 
similar to that sent in 2003.  This letter reiterated the 
veteran's and VA's respective claim development 
responsibilities and the elements of a service connection 
claim, explained what types of evidence could help 
substantiate the claim, and asked the veteran again to notify 
VA of the existence of any evidence he wants considered.  

As for the "fourth element," the 2005 letter asked the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Also, the 
SSOCs, issued in January and May 2005, set forth 38 C.F.R. 
§ 3.159, from which the fourth element is derived.     

The Board acknowledges that the VCAA notice was given during 
appeal, well after the issuance of the February 2000 rating 
decision upon which this appeal is based.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

Here, the 2000 rating decision was issued and appeal thereof 
had been perfected before enactment of VCAA; after the law 
was enacted, appropriate notice was given.  The Pelegrini 
Court acknowledged, at p. 120, that where, as here, 38 
U.S.C.A. § 5103(a) notice was not mandated at the time of the 
initial RO denial, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process during 
appeal.  This was clearly provided here as to all four 
elements of the notice.  Moreover, in October 2001, the Board 
decided the claim favorably to the extent that it reopened 
the claim; thus, as of this date, there was no actual 
prejudice to the veteran even though, arguably, VCAA notice 
was due sometime between November 2000, upon enactment of 
VCAA, and October 2001, before the Board reviewed the claim.  
In October 2001, the Board did mandate compliance with VCAA 
requirements, and these requirements were met during the 
appeal period.  

Additionally, even after the veteran was issued the most 
current (May 2005) SSOC and notified that he has an 
additional 60 days to comment on his claim, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, SSA records, C&P 
examination findings appropriate to an evaluation of this 
claim, the veteran's written statements and hearing 
testimony, and private medical records.  The Board's remand 
directives were completed.  Based upon the foregoing, the 
Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Service connection for hepatitis with jaundice is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


